El Juez Presidente Señor Travieso
emitió la ojiinión del tribunal.
En septiembre 10 de 1946 el Jnez Areilio Alvarado, del Tribunal de Distrito de San Juan, decretó el arresto de Pablo Vargas Badillo, Director del periódico “El Mundo”, y *125señaló el 17 del mismo mes para que el acusado compareciese a mostrar causas por las cuales no debiera ser condenado por desacato. No conforme con las razones aducidas por el acu-sado, el mismo Juez Alvarado le declaró culpable de un de-sacato criminal y le condenó a pagar un dólar de multa o a sufrir un día de cárcel. El acusado interpuso el presente recurso. Los hechos que motivaron este proceso son como sigue:
El fiscal formuló ante la Corte Municipal de San Juan dos acusaciones contra el comerciante Basilio Carrasquillo y su dependiente Alberto Carrasquillo, la primera por haber vendido una libra de arroz en diez centavos, cuando el pre-cio legal era el de nueve centavos, y la segunda por haber vendido una lata de salsa de tomate en once centavos, cuando el precio legal era el de ocho centavos. La Corte Municipal declaró culpables a ambos acusados y condenó a Basilio Ca-rrasquillo, alegado dueño del establecimiento, a jiagar una multa de cien dólares y a sufrir tres meses de cárcel y a Alberto Carrasquillo, el dependiente que hizo las ventas, a setenta y cinco dólares de multa, en cada caso. Vistos am-bos casos en apelación ante el Tribunal de Distrito, presidido por el Juez Alvarado, éste declaró con lugar la moción de la defensa para la absolución perentoria de Basilio Carras-quillo y absolvió a dicho 'acusado.
En la edición de “El Mundo” correspondiente al 7 de septiembre de 1946, apareció la siguiente noticia de redac-ción:
“Absuelto AyeR un ComeRCiante en la Capital. — Había sido condenado por Corte Municipal.- — -Detalles del caso. — -El Juez Arcilio Alvarado, del Tribunal del Distrito, absolvió ayer libremente al co-merciante Basilio Carrasquillo Quiñones, a quien se le imputaron dos violaciones a la ley de precios. — El fiscal auxiliar Domingo Can-delario había acusado a Carrasquillo Quiñones conjuntamente con Alberto Carrasquillo de haber vendido una libra de arroz en diez centavos, cuando su precio legal es de nueve, y una lata de salsa de tomate en once centavos, cuando su precio legal es de ocho centavos. Vistos los dos casos en la Corte Municipal de San Juan, ante el Juez *126Victoriano Fernández, és.te condenó a los dos acusados, a Basilio Ca-rrasquillo Quiñones a pagar cien dólares de multa y cumplir tres me-ses de cárcel y a Alberto Carrasquillo a pagar setenta y cinco dólares de multa en cada caso. El Ledo. Gustavo Marrero Ledesma apeló los dos casos del primero, -Basilio Carrasquillo Quiñones, para el Tribunal del Distrito. Oída la prueba en los casos, el juez Alvarado declaró inocente al comerciante acusado ‘porque tenía dudas sobre si en realidad éste era el dueño del negocio donde se alega se hicieron estas compras y porque tampoco estaba seguro de si en el momento de dichas compras él estaba allí presente.’ ■”
En la. edición del mismo periódico correspondiente al 10 de septiembre de 1946, apareció nn editorial titulado “Un Precedente Peligroso”, en el cual se comenta el caso del co-merciante Carrasquillo y se hace constar por segunda vez que el Juez Alvarado lo absolvió basándose en que “tenía dudas sobre si en realidad éste era el dueño del negocio donde se alega se hicieron estas compras y porque tampoco está seguro de si, en el momento de dichas compras, él' es-taba allí presente.” Continúa el editorial diciendo, en sín-tesis, que la decisión del Juez Alvarado crea el precedente de que “para ser convicto de agiotismo, al dueño de un ne-gocio debe probársele que él estaba presente al hacerse la transacción”; que si ese criterio perdurase, el control de precios se haría muy difícil; que la referida sentencia deja un salidero por el cual los agiotistas podrían maniobrar li-bremente; y que existe jurisprudencia de nuestro Tribunal Supremo que a juicio del editorialista impide las absolucio-nes por el motivo de ausencia del establecimiento. Después de citar párrafos de la opinión emitida por este Tribunal, por voz del Juez Asociado Sr. Snyder, en el caso de El Pueblo v. Díaz Rivera, 62 D.P.R. 136, continúa el'editorial invi-tando al Juez Alvarado a revisar dicha opinión, y termina con estas palabras:
“Constándonos, como nos consta, el empeño con que el Juez Ai-varado pone en vigor la ley de precios, es indudable que él ha de ver clara nuestra intención de ayudar, humildemente, a impedir que surjan salideros por los cuales puedan escaparse los que especulan *127eon la necesidad pública. Está mny lejos de nnestra intención esta-blecer-pautas legales; pero nuestro buen deseo de contribuir a acabar con el mercado negro nos anima a bacer estas consideraciones que esperamos sean vistas con la misma voluntad.”
Irritado, sin duda alguna, por el editorial más que por la noticia de redacción publicada tres días antes, el Juez Alvarado procedió sumariamente contra el Director de “El Mundo”, haciendo constar en la orden expedida el mismo día 10 de septiembre- de 1946 que “la información de ‘El Mundo’ de fecha 7 de septiembre de 1946 en lo rela-tivo a los fundamentos que tuvo la corte para absolver al acusado Basilio Carrasquillo Quiñones son falsos y constitu-yen una información falsa respecto a rm procedimiento judicial, lo cual tiende a desmerecer el prestigio del Tribunal, minando así la administración de justicia, y en los comenta-rios editoriales publicados en el mismo periódico de fecha 10 de septiembre de 1946, basados en dicha información falsa, se hace aparecer al tribunal como contraviniendo jurispru-dencia del Tribunal Supremo de Puerto Pico y creando sali-deros para los agiotistas librarse de responsabilidad criminal.” Considerando que el contenido de ambas publicaciones era constitutivo, prima facie, de un desacata al Tribunal por él presidido, el Juez Alvarado decretó el arresto del director del periódico ofensor.
En el acto de la vista celebrada ante este Tribunal infor-maron oralmente, además del abogado del apelante, los re-presentantes ‘de la Unión Americana de Libertades Civiles y de la Sociedad de Periodistas de Puerto Eico, como amici curiae. En extensos y luminosos alegatos, los distinguidos representantes del acusado y de las mencionadas entidades, levantan numerosas cuestiones legales, muchas de las cuales no hemos de discutir por considerarlo innecesario para la de-cisión del caso.
Procederemos primero a examinar la Ley bajo la cual se instituyó este proceso por desacato.
*128La Ley de 1 de marzo de 1902, “Definiendo el Delito de Desacato y disponiendo la Pena correspondiente”, enmendada por la Ley de 8 de marzo de 1906 e incorporada al Código Penal vigente, artículo 145, dispone en su sección 1 que las cortes de distrito tendrán facultad para castigar por desacato a toda persona culpable, entre otros, de los actos siguientes:
“5. Publicación Inexacta. La voluntaria publicación de cualquier informe falso o groseramente inexacto, de procedimientos judiciales; Disponiéndose, sin embargo, que la publicación de cualquier informe verdadero y justo de algún procedimiento judicial, no será penable como desacato.” (Bastardillas nuestras.)
La querella formulada por el Juez Alvarado contra el apelante, se basa, según ya liemos visto, en que “la infor-mación de ‘El Mundo’ de fecha 7 de septiembre de 1946 en lo relativo a los fundamentos que tuvo la corte para ab-solver al acusado Basilio Oarrasquillo Quiñones son falsos y constituyen una información falsa respecto a un procedi-miento judicial, etc.” Prescindiremos por ahora de las ale-gaciones de la querella referentes al editorial del 10 de sep-tiembre, toda vez que el juez sentenciador hizo constar, antes de que se practicase la prueba, que el proceso no se con-tinuaría en forma alguna en cuanto a lo expuesto en dicho editorial, “pero sí se continuará este proceso por la infor-mación contenida en la edición de septiembre 7, en tanto en cuanto se imputa a dicha información ser falsa.”
Asumiendo, sin resolverlo, que la noticia publicada el 7 de septiembre pueda y deba ser considerada como “la vo-luntaria publicación de un informe falso o groseramente in-exacto” del procedimiento seguido contra Basilio Oarras-quillo Quiñones, la primera cuestión que debemos considerar y resolver es: ¿Está facultada la corte de distrito para cas-tigar como desacato la publicación de un informe falso o in-exacto de un procedimiento judicial que ya había terminado por una sentencia absolutoria contra la cua) no cabía in-terponer recurso alguno? Examinemos la jurisprudencia.
*129El caso de People of Virgin, Islands v. Brodhurst, 148 F.2d 636, decidido por la Corte de Circuito de Apelaciones del Tercer Circuito, envolvía nna situación idéntica a la del presente caso. Ante la‘Corte de Distrito de las Islas Vír-genes, sin la intervención de nn jurado, se celebró la vista del caso por asesinato contra un individuo de la raza blanca acusado de haber dado muerte a otro de la raza negra. El acusado fué absuelto por el Juez Moore, perteneciente a la raza de color. Cuatro o cinco días después de dictada la sentencia absolutoria, el periódico “The St. Croix Avis” publicó un artículo editorial en el que se comentaba en los términos más violentos e insultantes el procedimiento judicial seguido ante la corte de distrito y que había terminado con la absolución del acusado. Para que podamos darnos-cuenta de la naturaleza de lo escrito, copiaremos estos cor-tos párrafos:
‘ ‘ Cuando el pueblo salió de la sala de la Corte el miércoles pasado después de, haber oído la decisión del caso de Harry Beatty por el Juez Moore, hubo gritos de protesta e indignación. ‘¿Qué es lo que nos queda?’ decían. ‘Aun la justicia está c'ontra nosotros.’ ‘Nos-otros somos las masas de esta isla, pero somos pisoteados por los ta-lones de los Hitleristas y el soborno y la injusticia vencen a la' razón.’ . . .
“ ‘Aquí en St. Croix la consigna es Justicia contra Pobreza.’ ”
Basándose en las disposiciones del Código de St. Croix,, las cuales son idénticas a las del nuestro, el Juez Moore pro-cedió sumariamente contra Brodhurst, editor del periódico, por un delito de desacato y le condenó a la pena de diez días, de cárcel.
Después de decidir que el estatuto de St. Croix autoriza el castigo sumario, tanto por el desacato cometido en la in-mediata presencia de la corte como por el cometido fuera de su presencia, la corte de Circuito procedió a considerar y resolver la cuestión fundamental levantada por el apelante, o sea, si el Código de St. Croix es, en tanto en cuanto au-toriza ese castigo sumario, inconsistente con la libertad de *130palabra y de prensa garantizada por el Acta Orgánica contra las restricciones qne pudieran ser impuestas por legis-lación insular.
El Código de St. Croix empezó a regir el 1 de agosto de 1920. El Acta Orgánica, vigente desde el 22 de junio de 1936 dispone por su Sección 18 que “las leyes de los Esta-dos Unidos aplicables a las Islas Vírgenes en la fecha de la aprobación de esta Ley, y todas las leyes y ordenanzas locales en vigor en dicha fecha en las Islas Vírgenes, no in-consistentes con esta Ley, continuarán teniendo vigor y efecto”. La Sección 34 de la Ley Orgánica de Islas Vírgenes, contentiva de la Declaración de Derechos de los habitantes de dichas Islas, dispone que “No se aprobará ninguna ley restringiendo la libertad de la palabra o de la prensa . . . . ”
Al revocar la sentencia recurrida, la Corte de Circuito se expresó así:
“Por la sentencia que acabamos de citar, la Ley Orgánica garan-tiza a los habitantes de ías islas, en e1 mismo lenguaje de la En-mienda Primera a la Constitución de los Estados Unidos, igual liber-tad de palabra y de la prensa que la garantizada a los habitantes de los Estados Unidos por las Enmiendas Primera y Décimócuarta. La interpretación que se ha dado a esas enmiendas es, por lo tanto, determinativa en cuanto q la interpretación y efecto del lenguaje de la Ley Orgánica.
“La facultad extraordinaria de una corte para imponer un cas-tigo sumario por desacatos criminales de su autoridad está basada en la necesidad de actuar rápida y adecuadamente en contra de una conducta que obstruya el procedimiento de la corte y le impida des-empeñar sus funciones judiciales. Fué por razón de la importancia •de colocar a la rama judicial del gobierno en condiciones para poder •desempeñar sin impedimentos sus altas funciones constitucionales, que las salvaguardias ordinariamente, aplicadas en casos criminales no son •exigidas en esta situación. (Citas.) Aun cuando va dirigida pri-mariamente hacia conducta obstructiva en la presencia del juez, la fa-cultad se extendió muy pronto para incluir desacatos constructivos cometidos fuera de la presencia de la Corte, pero que tuvieron, sin embargo, el efecto de obstruir sus procedimientos o de menoscabar su autoridad.
“* ####**
*131“El uso de la facultad de castigar por desacato en. caso de publi-caciones que, solamente contienen una crítica difamatoria de la corte o del juez ha sido muy criticado en Inglaterra. En este país está en abierto conflicto con la garantía constitucional del derecho de hablar y escribir libremente para criticar la conducta de los funcio-narios públicos, lo mismo los jueces que los otros. Porque esas ga-rantías no son sino una expresión de la creencia de los fundadores de nuestra nación de que la conservación de la libertad para criticar los actos de los funcionarios públicos es esencial para mantener el control democrático sobre los procedimientos del gobierno.” (Bas-tardillas nuestras.) (Pag. 643.)
La Corte de Circuito llegó a la conclusión de que las dis-posiciones del Código de St. Croix (Título IV, Cap. 4, Sec-ción 35-3) bajo las cuales se instituyó el procedimiento contra Brodhurst y en las que se definen como desacatos cri-minales solamente aquellas publicaciones que son difamato-rias y tienden a desacreditar injustamente al tribunal o al-guno de sus miembros, no sobrevivieron después de la intro-ducción a las Islas Vírgenes, a través de la Sección 34 de la Ley Orgánica, de las garantías constitucionales de libertad de palabra y prensa libre y quedaron derogadas por virtud de la Sección 18 de la misma Ley Orgánica. La opinión que estamos comentando termina así:
"Finalmente, debe hacerse constar que la actuación de la corte de distrito no puede ser sostenida bajo la teoría de que como cuestión de hecho la publicación obstruyó sus procedimientos y quedó sujeta al poder inherente de la corte para castigar por desacato. La razón es que el juicio de Beatty, el procedimiento judicial que la publicación criticaba, había terminado con la absolución de Beatty cinco días antes de que el artículo apareciera y es obvio que el procedimiento no pudo ser obstruido por la publicación.” (Pág. 644.) (Bastar-dillas nuestras.)
La Corte Suprema Federal en fecha reciente (1941), des-pués de un cuidadoso estudio de los antecedentes históricos de la facultad para castigar por desacato y de la limitación de esa facultad por el derecho constitucional de libertad de palabra y de la prensa, estableció la regla que a nuestro *132juicio es aplicable para la decisión del caso que estamos con-siderando. En el caso de Bridges v. California, 314 U. S. 252, 86 L. Ed. 192, los periodistas apelantes fueron conde-nados a pagar una multa por un alegado desacato consistente en baber publicado ciertos comentarios sobre un litigio aún pendiente ante la Corte Superior de Los Angeles. La corte sentenciadora basó su sentencia en el alegado poder inhe-rente de las cortes de justicia para castigar como desacato “publicaciones hechas fuera de la sala de la Corte, si las mismas tienden a obstruir la imparcial y ordenada adminis-tración.de justicia en un caso pendiente.” Se alegó en apoyo de la sentencia recurrida, que aun cuando el castigo impuesto “constituye una restricción de la libertad de expresión, el interés público en esa libertad fue correctamente subordinado al interés público en la imparcialidad y dignidad de los tribunales.”
La cuestión sometida a la decisión de la Corte Suprema no era una cuestión balad!. Siendo la libertad de expresión y la imparcialidad de los juicios dos de las más preciadas conquistas del derecho humano, no era tarea fácil la de de-cidir cuál de las dos debía prevalecer y cuál debía ser su-bordinada a la otra. Las sentencias condenatorias fueron revocadas, expresándose el tribunal así:
“Esta no es, sin embargo, solamente una controversia entre un estado y la nación, como lo sería si se nos llamase para intervenir en una de esas complicadas situaciones en las que cada uno alega ser el depositario de un determinado poder soberano. Es cierto que la facultad aquí en controversia fué ejercitada por el juez de un estado. Pero al decidir si el abarcador mandato constitucional contra cualquier ley 'restringiendo la libertad de palabra o de la prensa’, lo prohíbe o no, estamos necesariamente midiendo una facultad de todas las cortes americanas, las estatales y las federales, incluyendo esta Corte. (Pág. 260.)
* '# * * # *
“Nos damos cuenta de que mientras algunos estados, por estatuto o por decisión judicial, han repudiado expresamente la facultad de los jueces para castigar como desacato ciertas publicaciones, basá.n-*133dose en la mera tendencia de las mismas a obstruir la ordenada administración de la justicia en un caso pendiente, otros estados han autorizado el ejercicio de tal facultad. (Citas.) Pero la facultad de los estados en este campo no ha sido puesta a prueba ante esta Corte desde hace más de un siglo. No fué hasta el 1925, en el caso de Gitlow v. New York, supra, 268 U.S. 652, que esta Corte reco-noció en la Enmienda Catorce la aplicación a los estados de las mismas normas de libertad de expresión que de acuerdo con la Enmienda Primera son aplicables al gobierno federal. T ésta es la primera vez desde 1925 que se nos ha llamado para determinar la eonstitucionalidad del ejercicio por un estado de la facultad para castigar por desacato en una situación como la presente. Ahora que tenemos ese caso ante nosotros, no podemos permitir que la mera existencia de otras decisiones estatales no sometidas a prueba sirva para destruir el significado constitucional histórico de la libertad de palabra y de la prensa.” (Págs. 267-8.)
El editorial publicado en The Lo<s Angeles Times, des-pués de un vigoroso ataque contra dos miembros de una unión obrera, convictos de haber agredido a obreros no unio-nados, terminaba diciendo: “El juez A. A. Scott cometerá una seria equivocación si concede la libertad bajo palabra a S. y a H. Esta comunidad necesita el ejemplo de su asig-nación al molino de yute.” El editorial fué publicado al-rededor de un mes antes de la fecha señalada por el Juez Scott para resolver la solicitud para una sentencia probato-ria. La publicación fué castigada como desacato,, según la corte sentenciadora por su “tendencia inherente”,' y de acuerdo con la Corte Suprema de California por su “ten-dencia razonable”, a intervenir en la ordenada administra-ción de justicia en una acción pendiente de consideración ante una corte. Después de exponer y discutir los hechos, la Corte Suprema Federal continuó diciendo:
“Por estas razones estamos convencidos de que las sentencias recurridas constituyen una restricción de la libertad de expresión, que no pueda ser considerada como insignificante. Si pueden ser justificadas en alguna forma, deberá ser en términos de algún mal substantivo y serio que ellas tratan de. evitar. El mal substantivo que aquí se ha tratado de evitar ha sido descrito de varias maneras *134en la corte inferior. Parece ser doble: falta de respeto a la judi-catura; y desordenada e injusta administración de justicia. La asun-ción de que el respeto a la judicatura puede ganarse escudando a los jueces en contra de la crítica pública, es una apreciación errónea del carácter de. la opinión pública americana. Porque es un privi-legio americano muy apreciado el de poder uno expresar su pensa-miento, aunque no sea siempre con perfecto buen gusto, en cuanto a todas las instituciones públicas. Y un silencio forzado, aun cuando sea limitado, solamente a nombre de la protección de la dignidad de la corte, probablemente engendraría resentimiento, sospecha, y des-precio, mucho mayor que el respeto que pudiera producir.
“El otro mal temido, la desordenada e injusta administración de la justicia, está más plausiblemente asociado con la restricción de publicaciones que afecten a litigios pendientes. La misma palabra ‘juicio’ {trial) connota decisiones en cuanto a la evidencia y argu-mentos debidamente presentados en corte abierta. Los juicios legales no son como las elecciones, para ser ganados por medio de mítines, por la radio o en los periódicos. Pero no podemos comenzar asu-miendo que publicaciones como las envueltas en este caso realmente amenazan cambiar la naturaleza de los juicios legales, y que para preservar la imparcialidad judicial es necesario que los jueces tengan la facultad de castigar por desacato para poder así cerrar todos los canales de pública expresión en todo aquello que esté relacionado con casos pendientes.” (Págs. 270-71.)
Una minoría, los Jueces Frankfurter, Stone, Roberts y Byrnes, opinaron que las publicaciones eran y debían ser castigadas como un desacato al tribunal inferior. De la opi-nión disidente, escrita por el Juez Frankfurter copiamos lo siguiente:
•“El comentario, no importa lo franco que sea, es una cosa. La intimidación con respecto a cuestiones específicas todavía pendientes judicialmente, es otra cosa. . . . Una publicación que tiende a darle una lección al Juez, ... o a desacreditarle, o a influir en su con-ducta en el futuro, no justificaría el ejercicio de la facultad para castigar por desacato. . . . Debe referirse a una cuestión bajo consi-deración y constituir una amenaza para una decisión imparcial. Para obstruir 1a- justicia no es necesario que la publicación tenga éxito. Como en el caso de otras ofensas, el estado debe tener el poder de proscribir las tentativas que fracasan, para evitar el peligro de las *135tentativas que puedan tener éxito. El propósito, no causará daño el repetirlo, no es el proteger a la corte como uña entidad mística o a los jueces como individuos o como sacerdotes consagrados, sepa-rados de la comunidad y libres de la crítica a la cual en una demo-cracia todos los demás servidores públicos están expuestos. El pro-pósito es proteger a los litigantes y al público contra el pernicioso peligro de un tribunal que no sea libre o esté coaccionado. La facul-tad debe ser invocada solamente cuando el proceso adjudicatorio pueda'ser impedido u obstaculizado en el cumplimiento de su deber, tranquila y desinteresadamente y libre de temor, sobre, la base de lo que ba sido sometido en corte. La creencia de que las desiciones son dictadas así, es la fuente, de la confianza sobre la cual en defini-tiva descansa la justicia.” (Págs. 291-2.)
La opinión de la Corte Suprema es unánime en cuanto a que las cortes están facultadas, Men sea dé acuerdo con la doctrina del poder inherente o por disposición Legislativa, para castigar como desacato la puMicación de cualquier in-forme que tienda a intimidar, a obstaculizar o a influir sobre las cortes en la debida, administración de justicia en asuntos pendientes. También fue unánime la opinión en cuanto a que las cortes carecen de esa facultad cuando la publicación, no importa cuán falsa o libelosa pueda ser, se refiere a un procedimiento judicial ya terminado. La diferencia de opi-nión surgió en cuanto.a si la publicación de The Los Angeles Times, referente a un asunto pendiente de decisión, tendía a influir en o a obstaculizar la administración de justicia.
En Pennehamp et al. v. Florida, 328 U.S. 331, el editor del Miami Herald solicitó la revisión de la sentencia por desacato que le fuera impuesta por la Corte de Circuito de Florida y que fué confirmada por la Corte Suprema del es-tado. En dos editoriales y en una caricatura publicados en dicho periódico se hacía una crítica muy severa de ciertas de-cisiones previamente dictadas por la corte inferior, por considerarlas demasiado favorables a los criminales y a las casas de juego. Dos de los casos en cuestión habían sido sobreseídos. En el tercero, que era un caso de viola-ción, la acusación había sido desestimada por defectos téc-*136nicos, pero se había presentado una nueva acusación y el caso estaba aún pendiente. En la citación por desacato se alegaba que las publicaciones se reflejaban sobre e impug-naban la integridad de la corte, tendían a crear una falta de confianza en la corte, voluntariamente suprimían y ocultaban la verdad, y tendían a obstruir la justa e imparcial adjudi-cación en casos pendientes.
La sentencia de la Corte Suprema.de Florida fue revo-cada por el voto unánime de la Corte Suprema Federal. De la opinión del Tribunal, emitida por el Juez Eeed, copiamos lo que sigue:
“Bridges v. California fija límites razonablemete bien mareados a la facultad de las cortes para castigar a los periódicos y a otros por comentarios o críticas sobre litigios pendientes. El caso ha colo-cado el ordenado funcionamiento de las cortes como el requisito pri-mario y dominante en la administración de justicia. Este esencial derecho de las cortes a estar libres de intimidación y coerción es, según sostuvimos, consonante con un reconocimiento de que la libertad de la prensa debe ser permitida en la mayor amplitud que sea compatible con la supremacía del orden. Un determinante teórico del límite para una discusión abierta fué adoptado de la experiencia con otros ajustes del conflicto entre la libertad de expresión y el mantenimiento del orden. Ese determinante es la regla del peligro claro y presente. La mala consecuencia del comentario debe ser ‘extremadamente seria y el grado de inminencia extremadamente alto para que las expre-siones puedan ser castigadas.’ (Pág. 334.)
«= •* '# l# :* *
“La Constitución ha conferido a esta Corte la autoridad final para determinar el significado y la aplicación de aquellas palabras de dicho instrumento que. requieren interpretación para la decisión de controversias judiciales. Con esa responsabilidad, estamos obli-gados a examinar por nosotros mismos las manifestaciones en cues-tión y las circunstancias bajo las cuales fueron hechas para deter-minar si ellas envuelven o no una amenaza de peligro claro y presente para la imparcialidad y el buen orden de las cortes o si son de tal naturaleza que están protegidas por los principios de la Enmienda Primera, en la forma adoptada por la Cláusula del Debido Proceso de, la Enmienda Catorce. Cuando la corte más alta de un estado ha dictado su decisión sobre una de esas controversias, nosotros damos *137la más respetuosa atención a sus razonamientos y conclusiones, pero su autoridad no es final. Si fuera de otro' modo, las limitaciones constitucionales de libre expresión en la Nación variarían en cada estado.
“Aun cuando hubo una división de la Corte en el caso de Bridges, en cuanto a si algunas de las expresiones públicas en los comentarios editoriales traspasaban los límites de una prensa libre y en cuanto a la fraseología de la regla, hubo el reconocimiento unánime que el poder de California para castigar por desacato estaba limitado por la interpretación de esta Corte en cuanto al alcance de la protección concedida por la Enmienda Primera. (Págs. 335-6.)
<<•* # i* i# i* *
‘ ‘ ¿ Qué es lo que significa un peligro claro y presente para -una recta administración de justicia? Ninguna definición podría dar una contestación. Ciertamente, esta crítica de las inclinaciones de los jueces o de sus actuaciones en estos procedimientos en que no inter-viene un jurado, no podría afectar directamente tal administración. Esta crítica de sus actuaciones no podría afectar su capacidad para decidir las cuestiones pendientes. Aquí solamente hay una crítica de actuaciones judiciales ya realizadas, aun cuando los casos estaban todavía pendientes de otras cuestiones o podrían ser revividos para ser vistos de nuevo. Para esas injurias, cuando las manifestaciones son difamatorias, un juez tiene el mismo remedio de daños y per-juicios que tienen los otros servidores públicos.” (Págs. 348-9.)
Examinados los hechos del presente caso, tales y como aparecen de la transcripción de evidencia en el caso contra Carrasquillo, ellos demuestran que el informe publicado el 7 de septiembre no es falso, ni tampoco inexacto hasta el punto de merecer el calificativo de ser “grossly vnexaGt”. El récord demuestra que si en alguna inexactitud incurrió el redactor de la noticia, ella fué inducida por la falta de cla-ridad o de precisión en la resolución de la moción de non-suit. Veamos lo que aparece del récord. Al terminar la presentación de la prueba de cargo, el abogado del acusado dijo:
“Nonsuit. — Creemos que no se ha probado que el Sr. Basilio Carrasquillo sea el dueño, ni se ha probado que él, conjuntamente eon el hermano, haya vendido a sobreprecio.
*138“Juez: Con lugar la moción de ‘nonsuit'. Entiende la corto que no se ha conectado en forma satisfactoria al acusado.”
Si se tiené en cuenta que con anterioridad a la moción de nonsuit el fiscal y la defensa discutieron m extenso la cues-tión legal sobre si el fiscal estaba obligado a probar la in-tervención personal del dueño del establecimiento en la venta ilegal para justificar su convicción, sin que el juez dictara resolución alguna expresiva de su opinión, preciso es con-cluir que el periodista redactor de la noticia estuvo justifi-cado al creer y así publicarlo que la absolución de' Carras-quillo se había basado en los dos fundamentos de la moción para su absolución perentoria, o sea (a) que no se probó.que fuera el dueño y (b) que tampoco se probó su intervención en la venta ilegal realizada por su empleado. Aun cuando el juez no estaba técnicamente obligado a ser más explícito, en vista del interés público en tales casos en. aquella fecha y de las tremendas consecuencias de una decisión en el sen-tido de que el dueño, no presente en la venta, no es culpable, hubiera sido mejor para el interés público si el juez se hu-biese cuidado de ser más explícito en su decisión. De todos modos, al periodista, cuya misión es informar a sus lectores sobre cuestiones de público interés, no se le puede exigir que posea la facultad de adivinar lo que el juez sentenciador tuvo en mente, pero no expresó, al dictar su decisión. Si el juez, al resolver la moción, hubiese dicho: “Con lugar. No se ha probado que el acusado sea el dueño del estableci-miento,” el error en que incurrió el periodista se hubiera , evitado. No fué hasta después de publicado el editorial que el juez sentenciador, en la citación por desacato, reveló por vez primera que la absolución se había basado únicamente en la insuficiencia de la prueba de que el acusado era el dueño del negocio.
Aplicando a los hechos de este caso la regla sentada por la jurisprudencia que hemos comentado, no encontramos en la noticia publicada nada que pueda ser considerado como *139un peligro claro e inminente para la recta e imparcial ad-ministración de la justicia.
Resolvemos, además, que aun cuando la referida noticia no se ajustase a la verdad y envolviese una crítica injusta del Juez Alvarado, la corte inferior carecía de autoridad para dictar la sentencia recurrida, toda vez que la publicación se hizo cuando ya el procedimiento contra el comerciante Ca-rrasquillo babía terminado definitivamente por sentencia ab-solutoria. Además, la facultad para castigar como desacato la publicación de un informe sobre un procedimiento legal concedida a nuestras cortes por la sección 145 del Código Penal, supra, es nula e inconstitucional en cuanto a procedi-mientos judiciales ya terminados, por ser incompatible con la Declaración de Derechos, Artículo 2 de la Ley Orgánica de Puerto Rico, que garantiza la libertad de la palabra y de la prensa, y por estar en pugna con la regla sentada por la Corte Suprema Federal en los casos citados en esta opinión.
Esta Corte estará siempre dispuesta a castigar severa-mente como desacato el abuso de la ■ libertad de expresión, cuando su propósito sea el de intimidar a los jueces o el de obstruir de un modo claro y substancial los procedimientos judiciales en asuntos pendientes ante los tribunales. La li-bertad de la prensa es esencial para la existencia del sis-tema de gobierno democrático. La historia nos ha demos-trado hasta la saciedad que las dictaduras y la prensa libre no pueden coexistir. Pero la libertad de palabra y de la prensa no es una libertad absoluta, porque “en una demo-cracia ninguna institución, ya sea gubernamental o privada, puede tener poder absoluto;” y “la libertad lleva consigo responsabilidad aun para la prensa; libertad de prensa no es una libertad de responsabilidad por su ejercicio.” (Opi-nión concurrente del Juez Frankfurter en Pennekamp v. Florida, supra, (págs. 355-6)). Pero para que una publica-ción pueda ser castigada por desacato, como dice el Juez Rutledge en su opinión concurrente en el caso de Pennekamp *140(pág. 372) “no basta con qne la sensibilidad del juez baya sido afectada o qne en alguna forma se le baya hecho ob-jeto de burla. Después de todo debe recordarse que son los jueces los que aplican la ley de desacato, y que el ofensor es el que les criticó.”
No creemos necesario entrar a considerar y resolver si las cortes de Puerto Rico tienen la facultad inherente para castigar por desacato o si meramente tienen la que para ese fin les confiere la Ley vigente, pues aun cuando resolviéramos que nuestros tribunales están investidos de facultad inherente, esa facultad nunca podría hacerse extensiva para castigar como desacato la publicación de un informe, por falso o difamatorio que pueda ser, si el mismo se refiere a un procedimiento judicial ya terminado.
La decisión en Pueblo v. Lastra Chárriez, 50 D.P.R. 118, resuelto en 1936, en cuanto sostiene que tanto por disposi-ción del estatuto como de acuerdo con la doctrina del poder inherente, las cortes pueden castigar como desacato la publi-cación de cualquier informe falso o claramente inexacto so-bre cualquier procedimiento judicial, aun cuando éste haya terminado, está en conflicto con las decisiones de la Corte Suprema Federal en los casos de Bridges y Pemtekamp y debe considerarse como revocada.

La sentencia recurrida debe ser revocada y absuelto el acusado.